Title: To George Washington from Benjamin Lincoln, 21 May 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War-Office May 21st 1783
                  
                  I do myself the honor to transmit to Your Excellency the copy of a letter from Sir Guy Carleton to Brigadier General Clarke, written to him in consequence of a request which I made that Sir Guy would be equally explicit in declaring that our officers, who had been prisoners of war, were absolved from their paroles—as I had done in a similar declaration respecting their officers who were prisoners of war to the United States.
                  Enclosed is a late resolve of Congress respecting the commutation of half pay to be allowed to the Chaplains.  I have the honor to be, with the most respectful attachment Your Excellency’s obedient, humble servant
                  
                     B. Lincoln
                     
                  
                Enclosure
                                    
                     
                        Sir
                        New York 15 May 1783
                     
                     Immediately after I received information of the ratification of the preliminary Articles I considered all prisoners of War as absolved from their paroles; but to remove all doubts which delicacy on the part of the Officers may suggest, I desire you will please to inform Major General Lincoln that all Officers in the Service of the United States of America who have been Prisoners of War to Great Britain are considered as absolved from their paroles.  I am Sir Your most obedient and most humble Servant
                     
                        Guy Carleton
                     
                  
                  
               